UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
AJAMU OSBORNE,                                        :        CASE NO. 4:18CV02772
                                                      :
                  Petitioner,                         :
                                                      :
vs.                                                   :        ORDER OF DISMISSAL
                                                      :        [Resolving Doc. 1]
STEVEN MERLAK,                                        :
                                                      :
                  Respondent.                         :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Pro se Petitioner Ajamu Osborne filed this action for a writ of habeas corpus pursuant to

28 U.S.C. § 2241.1 Petitioner neither paid the filing fee nor filed an application to proceed in

forma pauperis. On December 28, 2018, Magistrate Judge Kathleen Burke issued a deficiency

order instructing Petitioner to either pay the filing fee, or complete the attached application to

proceed in forma pauperis, within thirty (30) days from the date of the order. The order warned

Petitioner that failure to comply may result in dismissal of this action without further notice. 2

Petitioner did not respond, or seek an extension of time to comply, within the deadline imposed

by the order.

          Federal law permits a plaintiff or petitioner to avoid payment of the filing fee required to

institute a civil action upon a showing that he is unable to pay the fee. See 28 U.S.C. § 1915(a).

Osborne filed the petition but did not pay the $5.00 filing fee, and did not respond to the magistrate

judge’s order to pay the fee or submit an application to proceed in forma pauperis.




1
    Doc. 1.
2
    Doc. 2.
Case No. 4:18CV02772
Gwin, J.

         When a petitioner fails to comply with the Court’s deficiency order, the Court must

presume that Osborne is not a pauper, assess the filing fee, and dismiss the petition for want of

prosecution.3 While pro se pleadings are held to less stringent standards than pleadings drafted

by lawyers, pro se litigants are not entitled to leniency with respect to compliance with readily

comprehended court orders and deadlines.4

         Having failed to comply with the magistrate judge’s deficiency order, and having been

warned that failure to comply may result in dismissal without further notice, Osborne’s § 2241

petition is dismissed without prejudice for want of prosecution.

         Accordingly, this action is dismissed without prejudice and closed. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.

         IT IS SO ORDERED.




Dated: February 5, 2019                                         s/    James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




3
  See Gravitt v. Tyszkiewicz, 14 F. App’x 348, 349 (6th Cir. 2001) (affirming dismissal of petition for a writ of
habeas corpus where petitioner failed to comply with the district court’s deficiency order regarding his application to
proceed in forma pauperis) (citing McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997)); Blackwell v.
Warren, Civil No. 2:14-CV-11718, 2014 WL 2804191, at *1 (E.D. Mich. June 20, 2014) (same) (citing Gravitt, 14
F. App’x at 349); Drabovskiy v. United States, No. CIVA 06CV137 HRW, 2006 WL 3366166, at *1 (E.D. Ky. Nov.
20, 2006) (dismissing habeas petition without prejudice for want of prosecution for failing to respond to the court’s
order) (citing among authorities McGore, 114 F.3d at 605); see also Erby v. Kula, 113 F. App’x 74, 76 (6th Cir.
2004) (affirming district court’s dismissal of a prisoner’s § 1983 action for want of prosecution for failing to comply
with a deficiency order that clearly identified the documentation required and expressly warned that failure to
comply would result in dismissal) (citing McGore, 114 F.3d at 605) (further citation omitted).
4
  See Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991) (affirming dismissal of pro se plaintiff’s case for failure to
adhere to readily comprehended court deadlines).
                                                          -2-
